Judgment unanimously reversed on the law and new trial granted. Memorandum: While his direct appeal was pending, defendant moved in Supreme Court for an order settling the record to reflect the fact that a Sandoval conference was held in chambers in his absence. The court granted that motion and we affirm (People v Browne, 195 AD2d 1055 [decided herewith]). Because defendant’s presence at that conference would not have been superfluous, his exclusion requires reversal (see, People v Dokes, 79 NY2d 656, 662; People v Kirkland, 188 AD2d 1083).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from Judgment of Monroe County Court, Wisner, J.—Attempted Murder, 1st Degree.) Present—Callahan, J. P., Green, Pine, Boehm and Doerr, JJ.